    Case 1:18-cv-10225-MLW Document 215 Filed 02/14/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )         No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KIRSTJEN M. NIELSEN, et al.,             )
                                         )
                Defendants-Respondents.  )
                                         )

                                    JOINT REPORT

       This Court has ordered the parties to confer and report, by February 14, 2019, (a)

whether they have agreed to settle this case or to jointly request that it be stayed and (b)

whether Respondents have agreed to produce any discovery or whether Petitioners will

seek a court order regarding discovery. ECF No. 213.

       a. On December 20, 2019, Respondents sent Petitioners, in writing, a number of

           potential settlement terms. On February 12, 2019, Petitioners made edits to

           those potential settlement terms. Respondents are currently considering

           Petitioners’ edits to the potential settlement terms. The parties are also

           discussing whether to jointly request that the case be stayed.

       b. The parties met and conferred regarding potential discovery concerning the

           named Petitioners. The parties have not yet reached an agreement, but will

           confer again within approximately seven days regarding Petitioners’ pending

           requests.
    Case 1:18-cv-10225-MLW Document 215 Filed 02/14/19 Page 2 of 2



       c. The parties propose that they confer and by March 7, 2019, report (a) whether

           they have agreed to settle this case or to jointly request that it be stayed and (b)

           whether Respondents have agreed to produce any discovery or whether

           Petitioners will seek a court order regarding discovery.

Respectfully submitted this 14th day of February, 2019.



    Counsel for the Respondents                Counsel for the Petitioners

    JOSEPH H. HUNT                             /s/ Kevin S. Prussia______
    Assistant Attorney General                 Kevin S. Prussia (BBO # 666813)
                                               Shirley X. Li Cantin (BBO # 675377)
    WILLIAM C. PEACHEY                         Michaela P. Sewall (BBO # 683182)
    Director                                   Stephen Provazza (BBO # 691159)
    Office of Immigration Litigation           Colleen M. McCullough (BBO # 696455)
                                               Matthew W. Costello (BBO # 696384)
    J. MAX WEINTRAUB                           WILMER CUTLER PICKERING
    Senior Litigation Counsel                    HALE AND DORR LLP
                                               60 State Street
    /s/ Mary L. Larakers__                     Boston, MA 02109
    MARY L. LARAKERS                           Telephone: (617) 526-6000
    (Texas Bar # 24093943)                     Facsimile: (617) 526-5000
    Trial Attorney                             kevin.prussia@wilmerhale.com
    U.S. Department of Justice, Civil          shirley.cantin@wilmerhale.com
    Division                                   michaela.sewall@wilmerhale.com
    Office of Immigration Litigation,          stephen.provazza@wilmerhale.com
    District Court Section
    P.O. Box 868, Ben Franklin Station         Matthew R. Segal (BBO # 654489)
    Washington, DC 20044                       Adriana Lafaille (BBO # 680210)
    (202) 353-4419                             AMERICAN CIVIL LIBERTIES UNION
    (202) 305-7000 (facsimile)                 FOUNDATION OF MASSACHUSETTS, INC.
    mary.l.larakers@usdoj.gov                  211 Congress Street
                                               Boston, MA 02110
                                               (617) 482-3170

                                               Kathleen M. Gillespie (BBO # 661315)
                                               Attorney at Law
                                               6 White Pine Lane
                                               Lexington, MA 02421
                                               (339) 970-9283
